Opinion op the Court by
Judge Hardin :
The consideration of the note to Binford not being expressed, it was permissible for the appellant to allege and prove by parol, facts showing that he executed and delivered it for no good and valuable consideration; and we regard the facts alleged in the answer, in substance and effect, that the defendant being in possession of the horse as one of Binford’s company to whom that horse and others impressed for the use of Confederate soldiers, had been turned over by Kendrick, the impressing officer, gave *469Binford the note for the purchase, only of indemnifying him, against loss on account of his supposed responsibility to the Confederate Government, which had ceased to exist, without any loss or injury occurred to Binford, ion account of the retention or possession of the horse by defendant, a sufficient impeachment of the consideration of the note, and, if true, a valid defense to the action.
Boon, for appellant.
It results, therefore, that the court erred in sustaining the demurrer to the answer.
Wherefore the judgment is reversed and the cause remanded with instructions to overrule the demurrer and for further proceedings consistent with this opinion.
Judge Lindsay not sitting.